Title: From Edward Hand to Thomas Proctor, 28 March 1781
From: Hand, Edward
To: Proctor, Thomas


                  
                     Sir
                     Orderly Office New Windsor 28th March 1781
                  
                  His Exy desires me to inform you it is his Orders that you transmit a Return of the State of your Regt to the Orderly Office as soon as possible, and that Monthly Returns of it may be regularly made out and forwarded so as to reach this Office by the last Saturday in every Month agreable to former Genl Orders.  I am Sir &ca
                  
               